 1

 2

 3
                              UNITED STATES DISTRICT COURT
 4
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5
                                      SOUTHERN DIVISION
 6
       RONNIE LYLES, individually and           Case No. 8:19-cv-01483-JLS-DFM
 7     dba DOUGLAS FORREST
       FINANCIAL LLC,
 8
                       Plaintiff,
 9
             v.                                 JUDGMENT
10
       U.S. BANK NATIONAL
11     ASSOCIATION, as Trustee for
       Certificateholders of BEAR
12     STEARNS ASSET BACKED
       SECURITIES I LLC, ASSET
13     BACKED CERTIFICATES,
       SERIES 2006-AC1,
14
                       Defendant.
15

16

17

18
           On November 18, 2019, the Court granted, with prejudice, U.S. BANK NATIONAL
     ASSOCIATION, AS TRUSTEE FOR CERTIFICATEHOLDERS OF BEAR STEARNS
19
     ASSET BACKED SECURITIES I LLC, ASSET BACKED CERTIFICATES, SERIES
20
     2006-AC1’s (“U.S. BANK”) Motion to Dismiss. Therefore, IT IS HEREBY ORDERED,
21
     ADJUDGED, AND DECREED that the above-captioned action is dismissed in its entirety
22
     and that a Judgment of Dismissal be entered in favor of U.S. BANK and against
23
     Plaintiff. Plaintiff is awarded nothing in this action against U.S. BANK.
24

25
     Dated: November 27, 2019
26
                                                       _________________________
27                                                     Hon. Josephine L. Staton
28                                                     United States District Judge


                                                  1
